Dismissed and Memorandum Opinion filed May 12, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-15-00368-CV

                       D. FRED MARTINEZ, Appellant
                                       V.

     RABA-KISTNER INFRASTRUCTURE, INC., RABA-KISTNER
    CONSULTANTS, INC., BRYTEST LABORATORIES, INC., RABA-
    KISTNER-ANDERSON CONSULTANTS, INC., AND LONE STAR
          INFRASTRUCTURE JOINT VENTURE, Appellee

                   On Appeal from the 189th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-38334

                 MEMORANDUM                     OPINION


      This appeal is from a judgment signed January 23, 2015. The appeal was
assigned to the First Court of Appeals; however, the Harris County District Clerk
subsequently, and erroneously, assigned this cause to this court. By letter dated,
April 30, 2015, the Harris County District Clerk advised this court of its error.
Because this cause was erroneously assigned to this court, the appeal is ordered
dismissed.

                           PER CURIAM



Panel consists of Justices Christopher, Brown, and Wise.




                                        2